Citation Nr: 0724002	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-24 875	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for duodenal ulcer 
disease.

3.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who had recognized active service 
from December 1942 to September 1945.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2003 rating decision of the Manila Regional Office 
(RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Bronchial asthma was not manifested in service, and is 
not shown to be related to the veteran's service.    

2.  Duodenal ulcer was not manifested in service or in the 
first postservice year, and is not shown to be related to the 
veteran's service.    

3.  PTB was not manifested in service or within three years 
thereafter, and is not shown to be related to the veteran's 
service.  

4.  A January 1980 rating decision (to which the veteran 
initiated but did not perfect an appeal) denied service 
connection for hypertension based on a finding that the 
disability was not manifested in service or in the first 
postservice year (and thus was unrelated to the veteran's 
service).  

5.  Evidence received since the January 1980 rating decision 
does not tend to show that hypertension was manifested in 
service or in the first postservice year or is otherwise 
related to the veteran's service; does not relate to an 
unestablished fact necessary to substantiate the claim; and 
does not raise a reasonable possibility of substantiating the 
claim.





CONCLUSIONS OF LAW

1.  Service connection for bronchial asthma is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

2.  Service connection for duodenal ulcer is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

3.  Service connection for PTB is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).

4.  Evidence received since the January 1980 rating decision 
denying service connection for hypertension is not new and 
material, and such claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A May 2003 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims for service connection for asthma, 
PTB and peptic ulcer.  It also explained that VA would make 
reasonable efforts to help the veteran obtain evidence 
necessary to support his claim, including medical records, 
employment records or records from other federal agencies but 
that it was ultimately his responsibility to ensure that 
records were received by VA.  A November 2003 letter 
clarified that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  While these 
letters did not advise the veteran verbatim to submit 
everything he had pertinent to his claims, they explained the 
type of evidence necessary to substantiate the claims and 
asked him to submit any such evidence.  This was equivalent 
to advising him to submit everything in his possession 
pertinent to the claims.  The August 2003 rating decision, a 
March 2004 statement of the case (SOC) and a September 2004 
supplemental SOC provided the text of applicable regulations 
and explained what the evidence showed and why the claims 
were denied.  Although the veteran was not provided notice 
regarding disability ratings or effective dates of awards 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) 
such notice would only be relevant if the benefits sought 
were being granted. 

Regarding the claim to reopen, the November 2003 letter 
advised the veteran that since the claim of service 
connection for hypertension was previously denied, it was 
necessary to submit new and material evidence.  It provided 
the veteran with the applicable definition of new and 
material evidence and explained what the new and material 
evidence needed to show.  It also explained what evidence was 
necessary to substantiate the underlying claim of service 
connection.  The Board finds that this notice was in 
substantial compliance with the requirements of Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOC and to supplement the 
record after notice was given.  The claims were readjudicated 
by the SOC and SSOC after the November 2003 letter.  The 
veteran is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred along the way, 
and no further notice is required.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records, along with available 
medical evidence.  The Board has also considered whether a VA 
medical examination is necessary for proper adjudication of 
the veteran's service connection claims [Notably, VA is not 
required to provide or consider providing a VA examination in 
relation to the veteran's claim to reopen.  See 38 C.F.R. 
§ 3.159(c)(4).]  An examination or opinion is necessary if 
the record: (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  In the instant case the 
evidence does not establish that the veteran suffered from 
peptic ulcer disease, PTB or bronchial asthma in service or 
during applicable presumptive periods.  Consequently, an 
examination is not necessary.  The veteran has not identified 
any additional evidence pertinent to his claims and 
affirmatively indicated in September 2004 that he had no 
further evidence to submit.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 



II. A. Factual Background: Service Connection Claims

The veteran's service medical records (SMRs) do not show any 
treatment or diagnosis of asthma or bronchitis, duodenal 
ulcer or other gastrointestinal problems, or PTB.  In the 
veteran's Affidavit for Philippine Army Personnel, he 
indicated that from January 1944 to April 1945, he was sick 
with Malaria.  On August 1945 service separation examination 
the lungs and abdominal viscera were found to be normal.  It 
was found that the veteran did not have any physical defects.  
A March 1998 chest X-ray produced pertinent diagnostic 
impressions of stable PTB, right upper lobe, residual blebs, 
bullae and loss of volume, right upper lobe.

A May 1999 chest X-ray produced pertinent diagnostic 
impressions of improvement of PTB with residual fibrosis, 
blebs and bullae of the right upper lobe.  

A June 1999 medical certificate from a private hospital 
showed that the veteran received a consultation there for PTB 
Class III.  

A February 2000 chest X-ray produced a pertinent diagnostic 
impression of PTB, right cavity with volume loss (Activity 
7).

A March 2000 private medical certificate showed diagnoses of 
PTB, stage IV and hypertension, Stage I.  

In a February 2003 affidavit the veteran indicated that 
during World War II (sometime in 1943) he had severe stomach 
pain and had to consult a doctor for treatment.  The doctor 
treated him for a short time for peptic ulcer.  He suffered 
the same ailment in early and mid 1944 and received further 
treatment.  He then had a more severe bout in 1945 and was 
eventually discharged because of his ulcer.    

A March 2003 private physician's certification indicates that 
the veteran had been treated by the private physician, Dr. J, 
since March 1982.  He was found to have chronic asthmatic 
bronchitis, chronic hypertensive vascular disease and chronic 
acid peptic disease.  

In a June 2003 statement, Dr. J indicated that based on his 
personal history of fighting in World War II the severe 
tension felt by the veteran could have been the cause of his 
severe dyspnea resulting from asthmatic bronchitis, his 
increase in peptic acids resulting in chronic acid peptic 
disease and his hypertension.  Dr. J noted that the veteran's 
conditions had become chronic up to the present.

In a separate June 2003 statement, Dr. J indicated that the 
veteran first came to his clinic in May 1982, suffering from 
severe dyspnea, headache, dizziness, and burning epigastric 
pain associated with nausea and vomiting.  After physical 
examination and personal and family history was taken, the 
veteran was found to have hypertension, asthmatic bronchitis, 
and acid peptic disease.  He was relieved of his illnesses 
after a week; however they recurred since then and continued 
up to the present; according to the veteran he suffered the 
same illnesses in service.      

A private medical certificate shows that the veteran received 
a consultation in August 2003, at which time COPD, 
predominately emphysema; hypertension, Stage II, poorly 
controlled;, and PTB, class IV were diagnosed.  

In his September 2003 Notice of Disagreement (NOD), the 
veteran indicated that after service discharge he had 
hypertension but there was no doctor to attend to him.  A 
year later he suffered from peptic ulcer which complicated 
the hypertension.  After a while, he had PTB which also 
complicated his asthmatic diseases.  

In a December 2003 statement, the veteran indicated that he 
suffered from malaria during the war.  The illness continued 
to attack him until discharge.  At that time he lacked food 
and sometimes missed meals, which resulted in his peptic 
ulcer disease.  A year after his discharge he suffered from 
PTB, which he thought he acquired after being sick with 
malaria.  

National Tuberculosis Control Programme Clinical Treatment 
Cards received by VA in January 2004 show that the veteran 
received treatment and evaluation for PTB from 1994 to 1998.  

In a June 2007 brief, the veteran's representative argues, in 
essence, that because the veteran has current diagnoses of 
the claimed disorders the RO should arrange for him to be 
examined by VA.

II. B. Factual Background: Claim to Reopen

Service connection for hypertension was denied by a January 
1980 rating decision (to which the veteran initiated but did 
not perfect an appeal) on the basis that hypertension was not 
manifested in service or in the first postservice year (and 
in essence was unrelated to service).  That decision is 
final.   

Evidence of record at the time of the January 1980 rating 
decision included the veteran's SMRs, which do not show any 
diagnosis, treatment or complaints related to hypertension.  

Evidence received since the January 1980 decision includes a 
March 2000 medical certificate, the veteran's January 2003 
claim, a March 2003 medical certificate, two June 2003 
letters from Dr. J, an August 2003 medical certificate and 
the veteran's September 2003 notice of disagreement (NOD).

The March 2000 medical certificate shows a diagnosis of 
hypertension, stage I.  

The January 2003 claim indicates that the veteran had been 
suffering from serious hypertension with shaking hands and 
severe headache.

The March 2003 medical certificate shows that since 1982 the 
veteran was treated by Dr. J on an outpatient basis for 
various diseases including hypertension.

The first June 2003 letter from Dr. J indicates that the 
severe tension felt by the veteran during World War II could 
have been the cause of his hypertension, which had become 
chronic up to the present.  

The second June 2003 letter from Dr. J indicates that when 
the veteran first came to Dr. J's clinic in May 1982, he was 
found to have a blood pressure of 190/100.  The hypertension 
continued to the present and Dr. J. noted that according to 
personal history, the veteran had also suffered from 
hypertension during World War II.  

The August 2003 medical certificate shows that in August 2003 
the veteran was found to have a diagnosis of hypertension 
stage II, poorly controlled.

The September 2003 NOD indicates that after his discharge 
from service the veteran had hypertension, but there was no 
doctor to attend to him.    

III. A. Analysis: Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §  
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a). 

Certain listed, chronic diseases, including duodenal ulcer 
and PTB, may be presumed to have been incurred in service if 
manifested to a compensable degree within a specified period 
of time postservice (one year for ulcer disease, three years 
for PTB).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bronchial Asthma

Dr. J's certifications show that the veteran currently has 
this disability.  However, there is no competent evidence 
that bronchial asthma was manifest in service or is otherwise 
related to service.  Notably, the veteran's SMRs are silent 
for diagnosis or complaints of bronchial asthma.  His 
affidavits/reports, including to his private physician, 
indicate that he had asthma in service.  However, these are 
self-serving, inconsistent with and unsupported by records 
contemporaneous with service, and are not credible.  There is 
no credible evidence that the veteran had asthma prior to 
1982.  Likewise, there is no medical opinion to the effect 
that the current bronchial asthma might be related to 
service.  In one of his June 2003 statements, Dr. J noted 
that the veteran reported a history of bronchial asthma in 
service.  However, such a notation does not constitute a 
supportive medical opinion regarding medical nexus; rather, 
it simply restates what the veteran reported without any 
indication of whether Dr. J believed such a nexus existed.  
Even if the statement were to be viewed as supportive of 
there being a nexus between the veteran's asthma and his 
service, it is based on history from the veteran which is not 
credible, and therefore lacks probative value.  In his other 
June 2003 statement, Dr. J indicated only that severe tension 
from service could have been the cause of the veteran's 
severe dyspnea resulting in asthmatic bronchitis.  Notably, 
medical evidence which merely suggests that a particular 
disorder could be related to service is too speculative in 
nature to establish the presence of such a relationship.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
While the veteran alleges that his current asthmatic 
bronchitis is related to service and/or malaria he suffered 
therein, because he is a layperson a layperson, his 
allegations are not competent evidence of a medical diagnosis 
or nexus.  "Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).
 
The claims file contains no documentation of diagnosis, 
treatment or complaints of bronchial asthma prior to 1982, a 
postservice period of some 37 years.  Such a lengthy interval 
of time between service and initial postservice manifestation 
of a "disability" for which service connection is sought 
is, of itself, a factor against a finding that the disability 
was incurred or aggravated in service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Given the absence of any 
documentation of asthmatic bronchitis in service, the absence 
of competent (medical) evidence of a nexus between service 
and the veteran's asthmatic bronchitis and the lack of any 
evidence of asthmatic bronchitis for the 37 years between 
service and 1982, the preponderance of the evidence is 
against this claim, and it must be denied.  

Duodenal Ulcer

While it is shown that the veteran has a diagnosis of 
duodenal ulcer disease, there is no competent evidence that 
it was manifest in service or in the first postservice year, 
or is otherwise related to his service.  His SMRs are silent 
for complaints, findings, or diagnosis of duodenal ulcer (or 
for that matter any gastrointestinal problems), and there is 
no evidence that duodenal ulcer was manifested in the first 
postservice year (so as to trigger application of the chronic 
disease presumptions of 38 U.S.C.A. § 1112).  Notably, the 
veteran's accounts that he had duodenal ulcer in service or 
soon thereafter are not consistent with or supported by 
contemporaneous evidence, are self-serving, and are not 
credible.  Furthermore, there is no medical opinion of record 
showing a nexus between the veteran's service and his 
duodenal ulcer.  The 37 years between service and initial 
postservice manifestation (in 1982 according to Dr. J's 
certification) of duodenal ulcer are, of themselves, a factor 
against a finding that the duodenal ulcer was incurred or 
aggravated in service.  See Maxson supra.  Given the absence 
of any documentation of duodenal ulcer in service or during 
the first postservice year, the absence of competent evidence 
of a nexus between service and the veteran's duodenal ulcer, 
and the lack of any evidence of duodenal ulcer for the 
approximately 37 years between service and 1982, the 
preponderance of the evidence is against this claim, and it 
must be denied.  

PTB

It is clearly shown that the veteran has PTB (it has been 
documented by medical records since 1998).  However, there is 
no competent evidence that PTB was manifest in service (as 
service medical records are negative for PTB) or within three 
years following service (so as to trigger application of the 
chronic disease presumptions of 38 U.S.C.A. § 1112).  Any 
recent accounts by the veteran to the effect that he had PTB 
in service or soon thereafter are inconsistent with 
contemporaneous evidence, self-serving, and not credible.  
There is also no competent (medical) evidence of a nexus 
between the veteran's PTB and his service.  Because the 
veteran is a layperson, he is not competent to offer a 
medical opinion regarding medical diagnosis or medical nexus.  
See Espiritu, supra.  The first medical evidence of PTB of 
record is in 1998, some 52 years after service.  This 
extremely lengthy time interval is of itself, a factor 
against a finding that the disability was incurred or 
aggravated in service.  See Maxson, supra.  Given the absence 
of any documentation of PTB in service or during the 
following three years, the absence of competent (medical) 
evidence of a nexus between service and PTB, and the lack of 
any medical evidence of PTB for the more than 52 years 
between service and 1998, the preponderance of the evidence 
is against this claim, and it must be denied.  

III. B. Analysis: Claim to Reopen

Generally, an unappealed (or where appeal was not perfected) 
rating decision is final, and may not be reviewed based on 
the evidence of record at the time of the decision.  See 
38 U.S.C.A. § 7105.  However, if new and material evidence is 
received, the claim may be reopened and reviewed.  
38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in 
November 2003), and the new definition applies.  "New" 
evidence means existing evidence not previously submitted to 
agency decision makers. "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

In determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Since service connection for hypertension was previously 
denied on the basis that it was not manifest in service or in 
the first postservice year (and thus was not shown to be 
related to the veteran's service), for additional evidence 
received to pertain to the unestablished fact necessary to 
substantiate the claim and to raise a reasonable possibility 
of substantiating the claim (i.e., be new and material), it 
would have to tend to show that hypertension was manifested 
in service or in the first postservice year (or is somehow 
otherwise related to the veteran's service).  The evidence 
received since January 1998 does not address these matters.  
None of the evidence received tends to make this this 
showing.  The veteran did allege in his September 2003 NOD 
that he had hypertension after his discharge from service but 
that there was no doctor to attend to him.  However, the 
veteran is a layperson, and hypertension is not a disease 
capable of lay observation.  Dr. J's opinion also does not 
tend to show that the veteran's hypertension was manifested 
in the first postservice year as it only indicates that the 
condition could be related to stress the veteran experienced 
in service.  This opinion is speculative in nature, and not 
probative.  (See Tirpak, supra).    

In short, given that none of the evidence received since the 
1980 rating decision is competent evidence that relates the 
veteran's hypertension to his service.  Accordingly, the 
evidence received since the 1980 rating decision does not 
pertain to the unestablished fact necessary to substantiate 
the claim; does not raise a reasonable possibility of 
substantiating the claim; and is not new and material.   


ORDER

Service connection for bronchial asthma is denied. 

Service connection for duodenal ulcer disease is denied.

Service connection for PTB is denied.

The appeal to reopen a claim of service connection for 
hypertension is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


